      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 1 of 23 PageID #:1




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEVIN LEVENSTEN, individually and on                Case No.:
 behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                Plaintiff,
                                                     JURY TRIAL DEMANDED
        v.

 ELANCO ANIMAL HEALTH
 INCORPORATED and BAYER
 CORPORATION,

                Defendants.


       Plaintiff Kevin Levensten (“Plaintiff”), individually and on behalf of all others similarly

situated, and, based on knowledge with respect to his own actions and upon information and belief

with respect to all other matters, brings this class action against Defendants Elanco Animal Health

Incorporated and Bayer Corporation (collectively, “Defendants”) and alleges as follows:

                                       INTRODUCTION

       1.      This action arises out of Defendants’ willful, reckless, and negligent marketing and

sale of Seresto flea collars which cause serious health consequences to dogs, cats, and humans.

       2.      The Seresto flea collars contain potent insecticides which the EPA has linked to

75,000 incident reports related to the flea collars, including 1,698 pet deaths and 1,000 reports of

harm to humans.

       3.      Defendants marketed and sold the Seresto flea collars without warning consumers

that dogs, cats, and humans could experience serious adverse health consequences by using or

coming in contact with the flea collars.




                                                 1
      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 2 of 23 PageID #:2




        4.      Plaintiff brings this class action on behalf of all others similar situated seeking relief

for Defendants’ unlawful and unjust marketing and sale of the Seresto flea collars.

                                  JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d) because (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members

of the Class who are diverse from Defendants, and (4) there are more than 100 Class members.

This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367

because they form part of the same case or controversy as the claims within the Court’s original

jurisdiction.

        6.      This Court has personal jurisdiction over Defendants because Defendants conduct

substantial business in this district, and the events giving rise to Plaintiff’s claims arise out of

Defendants’ contacts with this district, including the sale of the Products.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this district;

because the Plaintiff resides in this district; and because the Defendants caused harm to Class

members residing in the district.

                                              PARTIES

        8.      Plaintiff is a resident and citizen of Pennsylvania. Plaintiff purchased a Seresto

brand flea collar for his dog. See Plaintiff’s receipt, attached hereto as Exhibit A. Plaintiff’s dog

then experienced seizures after using the collar. See Plaintiff’s veterinarian records, attached hereto

as Exhibit B.

        9.      Defendants Elanco Animal Health Incorporated (“Elanco”) is an Indiana

corporation with its principal place of business in Greenfield, Indiana.

                                                    2
         Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 3 of 23 PageID #:3




          10.   Defendant, Bayer Corporation, is a German Corporation with a United States

headquarters located in Whippany, New Jersey. Prior to divesting its animal health division to

Elanco Animal Health in August 2019 for $7.6 billion, Bayer developed, tested, manufactured,

and marketed the Seresto Collar between 2012-2019.

                                   FACTUAL ALLEGATIONS

          11.   Defendants design, manufacture, advertise, distribute, and sell animal health

products throughout the United States, including the Seresto flea collars for dogs and cats

(“Products”).

          12.   The Products were originally designed by Bayer and were released in 2012. The

Products are currently sold by Elanco.

          13.    The Products are intended to be worn by dogs or cats and release a small amount

of pesticide over the course of multiple months to protect the pet from fleas, ticks, and other pests.

          14.   The Products’ ingredients caused and continue to cause severe injury to both pets

and humans (“Defect”).

          15.   The Products’ active ingredients are the insecticides imidacloprid and flumethrin

which are released onto the pet’s hair and skin when wearing the flea collar .

          16.   The U.S. Environmental Protection Agency (“EPA”) has received over 75,000

incident reports related to the Products, including 1,698 pet deaths and 1,000 reports of harm to

humans.

          17.   Pet-related adverse events caused by the Products include seizures, rashes, and

death.

          18.   Human-related adverse events caused by the Products include rashes, neurological

issues, heart palpitations, nausea, eye irritation, ocular pain, ocular redness, blurred vision, eyelid



                                                  3
         Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 4 of 23 PageID #:4




edema, numbing, skin lesions, rhinitis, urticaria, pruritus, erythema, conjunctivitis, nasal irritation,

and nasal discharge.

          19.      The EPA links the incidents to flumethrin, one of the active ingredients in the

Products.

          20.      The Products are the only flea collar registered with the EPA that uses flumethrin.1

          21.      Defendants’ labels and package inserts do not warn that the Products may cause

many different adverse health consequences. In fact, the package inserts warn only that

“scratching, redness, and hair loss” may occur “rarely” and that it is not necessary to remove the

collar to treat these conditions. The package inserts further warn that “dermatitis, inflammation,

eczema or lesions” occur only “in very rare cases.” The labels and package inserts do not warn of

any specific risks to humans.

          22.      Defendants knew or should have known that the Products cause severe health

consequences to dogs, cats, and humans.

          23.      Defendants misrepresent to consumers that the Products are safe, veterinarian-

recommended, and would not cause severe health consequences when used as directed.

          24.      Defendants failed to disclose the Product’s safety risks consumers and that the

Products can cause severe health consequences when used as directed.

          25.      As a result of Defendants deceptive, unfair, and unlawful conduct, Plaintiff and

Class members incurred significant damages and heartbreaking loss.

                                         CLASS ALLEGATIONS

          26.      Plaintiff, individually and on behalf of all others, brings this class action pursuant

to Fed. R. Civ. P. 23.



1
    https://assets.documentcloud.org/documents/20473297/epa-hq-opp-2016-0031-0031.pdf

                                                       4
      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 5 of 23 PageID #:5




       27.     The Class is defined as follows:

               All persons in the State of Pennsylvania who purchased a Seresto
               Flea and Tick Collar between March 31, 2015 and the date of class
               certification.

       28.     The Class excludes the following: Defendants, their affiliates, and their current and

former employees, officers and directors, and the Judge assigned to this case.

       29.     Plaintiff reserves the right to modify, change, or expand the definitions of the Class

based upon discovery and further investigation.

       30.     Numerosity: The Class is so numerous that joinder of all members is impracticable.

There have been at least 1,698 pet deaths and 75,000 incident reports related to the Products. There

are likely hundreds of thousands of Class members. The Class is ascertainable by records in

Defendants’ possession.

       31.     Commonality: Questions of law or fact common to the class include, without

limitation:

               a. Whether the Products are defective;

               b. The scientific nature of the Defect;

               c. Whether Defendants knew of the Defect;

               d. Whether Defendants deceived consumers about the Defect;

               e. Whether Defendants misrepresented the Defect;

               f. Whether Defendants omitted material information about the Defect;

               g. Whether Defendants engaged in fraud;

               h. Whether Defendants engaged in deceptive or unfair trade practices;

               i. Whether Defendants breached the Products’ warranties; and

               j. Whether Defendants were unjustly enriched.




                                                  5
      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 6 of 23 PageID #:6




       32.     Typicality: The claims or defenses of Plaintiff are typical of the claims or defenses

of the Class members. Plaintiff and Class members purchased the Product. Plaintiff suffered

economic damages in the form of out-of-pocket costs. Class members were injured and suffered

damages in substantially the same manner as Plaintiff, Class members have the same claims

against Defendants relating to the same course of conduct and the same Defect, and Class members

are entitled to relief under the same legal theories asserted by Plaintiff.

       33.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class and

has no interests antagonistic to those of the Class. Plaintiff has retained counsel experienced in the

prosecution of complex class actions including, but not limited to, breaches of warranties, product

liability, product design defects, and state consumer fraud statutes.

       34.     Predominance: Questions of law or fact common to Class members predominate

over any questions affecting only individual members. Common questions such as the extent,

nature, causes, and results of the Defect, Defendants’ knowledge and concealment of the Defect,

and Defendants’ liability predominate over individual questions such as measurement of economic

damages.

       35.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this case because individual joinder of all members of the Class is

impracticable and the amount at issue for each Class member would not justify the cost of litigating

individual claims. Should individual Class members be required to bring separate actions, this

Court would be confronted with a multiplicity of lawsuits burdening the court system while also

creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on

a case-by-case basis, in which inconsistent results will magnify the delay and expense to all parties




                                                   6
      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 7 of 23 PageID #:7




and the court system, this class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale and comprehensive supervision by a single court.

       36.     Manageability: Plaintiff is unaware of any difficulties that are likely to be

encountered in the management of this action that would preclude its maintenance as a class action.

       37.     Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(3).

       38.      Defendants have acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

       39.     Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(2).

                                 STATUTES OF LIMITATIONS

       40.     Plaintiff hereby incorporates by reference each of the preceding allegations as

though fully set forth herein.

       41.     Defendants are estopped from relying upon any statutes of limitations by reason of

their fraudulent misrepresentation, suppression and concealment of material facts, and any

applicable statutes of limitations are tolled by such conduct.

       42.     Defendants did not inform Plaintiff or Class members about the Defect inherent in

the Products even though Defendants knew about the Defect at the time of purchase.

       43.     As a result of Defendants’ omissions and misrepresentations, Plaintiff and the Class

members did not know about the Defect inherent in the Products.

                                     CAUSES OF ACTION

                                  COUNT I
     VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                     CONSUMER PROTECTION LAW
                       73 Pa. Stat. Ann. § 201-1 et seq.


                                                 7
      Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 8 of 23 PageID #:8




        44.      Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        45.      Defendants expressly and impliedly misrepresented to Plaintiff and Class members

through marketing, advertising, labeling, packaging, and representations of the Products that the

Products were merchantable and fit for their ordinary use as safe.

        46.      Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

        47.      Defendants knew that their misrepresentations and omissions were materially false

or misleading.

        48.      Defendants knew that their misrepresentations and omissions would induce

Plaintiff and Class members to purchase the Products.

        49.      Defendants distributed, offered for sale, and sold the Products subject to these

misrepresentations and omissions.

        50.      These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

        51.      The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.

        52.      Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to Defendants’ representations.

        53.      Defendants’ conduct constitutes unfair competition and/or unfair or deceptive acts

in violation of 73 Pa. Stat. Ann. § 201-3.

        54.      As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.



                                                  8
       Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 9 of 23 PageID #:9




                                      COUNT II
                           BREACH OF EXPRESS WARRANTIES
                                    U.C.C. § 2-313

        55.     Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        56.     U.C.C. § 2-313 has been codified at 13 Pa. Stat. and Cons. Stat. Ann. § 2313.

        57.     U.C.C. § 2-313 provides that an affirmation of fact or promise made by the seller

to the buyer which relates to the goods becomes part of the basis of the bargain and creates an

express warranty that the goods shall conform to the promise.

        58.     Defendants, at the time of sale of the Products, expressly warranted through their

marketing, advertising, labeling, packaging, and representations of the Products, inter alia, that

the Products were safe. Defendants further warranted that the Products were merchantable and fit

for their ordinary use.

        59.     Defendants’ advertising, labeling, packaging, and representations constitute

express warranties which became part of the basis of the bargain and part of the contract between

Plaintiff and Class members, on the one hand, and Defendants on the other.

        60.     Plaintiff and Class members were exposed to such statements concerning the safety

of the Products and expressly relied upon them.

        61.     This warranty became part of the basis of the bargain that Plaintiff and Class

members reasonably and justifiably relied upon when purchasing the Products.

        62.     Defendants distributed, offered for sale, and sold the Products with this warranty.

        63.     The Products did not conform to this warranty because they were defective,

mislabeled, and unsafe as described above, and were not merchantable and fit for their ordinary

use.



                                                  9
       Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 10 of 23 PageID #:10




         64.    Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to the warranty.

         65.    As a direct and proximate result of Defendants’ conduct and breach, Plaintiff and

Class members have been injured and sustained damages, because they would not have purchased

the Products if they had known the true facts and that the Products did not have the characteristics,

quality, or value that was promised.

                                      COUNT III
                            BREACH OF IMPLIED WARRANTIES
                                     U.C.C. § 2-314

         66.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

         67.    U.C.C. § 2-314 has been codified at 13 Pa. Stat. and Cons. Stat. Ann. § 2314.

         68.    U.C.C. § 2-314 provides that a warranty that goods shall be merchantable is implied

in a contract for their sale if the seller is a merchant with respect to goods of that kind.

         69.    Defendants are merchants with respect to the Products under U.C.C. § 2-314.

         70.    Defendants, at the time of sale of the Products, impliedly warranted, inter alia, that

the Products were merchantable and fit for their ordinary use.

         71.    Defendants’ implied warranties became part of the basis of the bargain and part of

the contract between Plaintiff and Class members, on the one hand, and Defendants on the other.

         72.    This warranty became part of the basis of the bargain that Plaintiff and Class

members reasonably and justifiably relied upon when purchasing the Products.

         73.    Defendants distributed, offered for sale, and sold the Products with this warranty.

         74.    The Products did not conform to this warranty because they were defective,

mislabeled, and unsafe as described above, and were not merchantable and fit for their ordinary

use.
                                                  10
       Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 11 of 23 PageID #:11




         75.    Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to the warranty.

         76.    As a direct and proximate result of Defendants’ conduct and breach, Plaintiff and

Class members were injured and sustained damages, because they would not have purchased the

Products had they known the true facts and that the Products did not have the characteristics,

quality, or value that was promised.

                                       COUNT IV
                    VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                                 15 U.S.C. § 2301, et seq.

         77.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

         78.    As alleged above, Defendants expressly and impliedly warranted the Products.

         79.    Defendants are warrantors within the meaning of the Magnuson-Moss Warranty

Act.

         80.    Plaintiff and Class members are consumers within the meaning of the Magnuson-

Moss Warranty Act.

         81.    As alleged above, Plaintiff and Class members were damaged by Defendants’

failure to “comply with any obligation under [the Magnuson-Moss Warranty Act], or under a

written warranty, implied warranty, or service contract.”

         82.    Defendants have been afforded a reasonable opportunity to cure such failure to

comply but have not attempted to do so.

         83.    Pursuant to 15 U.S.C. § 2310(d), Plaintiff and Class members are entitled to

damages, other legal and equitable relief, attorneys’ fees and expenses.

                                            COUNT V
                                             FRAUD


                                                11
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 12 of 23 PageID #:12




        84.      Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        85.      Defendants expressly and impliedly misrepresented to Plaintiff and Class members

through marketing, advertising, labeling, packaging, and representations of the Products that the

Products were merchantable and fit for their ordinary use.

        86.      Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

        87.      Defendants knew that their misrepresentations and omissions were materially false

or misleading.

        88.      Defendants knew that their misrepresentations and omissions would induce

Plaintiff and Class members to purchase the Products.

        89.      Defendants distributed, offered for sale, and sold the Products subject to these

misrepresentations and omissions.

        90.      These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

        91.      The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.

        92.      Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to Defendants’ representations.

        93.      As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.




                                                 12
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 13 of 23 PageID #:13




                                          COUNT VI
                                         NEGLIGENCE

        94.     Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        95.     Defendants had a duty to exercise reasonable care in designing and manufacturing

the Products.

        96.     Defendants had a duty to ensure that the marketing, advertising, labeling,

packaging, and representations of the Products were truthful, accurate, and not deceptive or

misleading.

        97.     Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        98.     Defendants failed to exercise reasonable care in designing and manufacturing the

Products, evidenced by the Products’ Defect.

        99.     Defendants expressly and impliedly misrepresented to Plaintiff and Class members

through marketing, advertising, labeling, packaging, and representations of the Products that the

Products were merchantable and fit for their ordinary use.

        100.    Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

        101.    Defendants knew their design and manufacturing processes would result in the

Defect and cause the Products to be unsafe.

        102.    Defendants knew their misrepresentations and omissions were materially false or

misleading or had reckless or negligent disregard of the same.

        103.    Defendants knew their misrepresentations and omissions would induce Plaintiff

and Class members to purchase the Products.


                                                13
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 14 of 23 PageID #:14




        104.    In breach of their duties to consumers, Defendants distributed, offered for sale, and

sold the Products subject to these misrepresentations and omissions.

        105.    These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

        106.    The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.

        107.    Plaintiff and Class members would not have paid for the Products had they known

the Products did not conform to Defendants’ representations.

        108.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                     COUNT VII
                            NEGLIGENCE – FAILURE TO WARN

        109.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        110.    Defendants had a duty to exercise reasonable care in warning Plaintiff and Class

members of the unsafe effects of the Products.

        111.    Defendants had a duty to ensure that the marketing, advertising, labeling,

packaging, and representations of the Products were truthful, accurate, and not deceptive or

misleading.

        112.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        113.    Defendants breached their duty to exercise reasonable care in warning Plaintiff and

Class members of the unsafe risks of the Products, evidenced by the lack of a warning concerning

the Products’ Defect on the label.


                                                 14
    Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 15 of 23 PageID #:15




       114.    Defendants expressly and impliedly misrepresented to Plaintiff and Class members

through marketing, advertising, labeling, packaging, and representations of the Products that the

Products were merchantable and fit for their ordinary use.

       115.    Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

       116.    Defendants knew their design and manufacturing processes would result in the

Defect and cause the Products to be unsafe.

       117.    Defendants knew their misrepresentations and omissions were materially false or

misleading or had reckless or negligent disregard of the same.

       118.    Defendants knew their misrepresentations and omissions would induce Plaintiff

and Class members to purchase the Products.

       119.    Defendants distributed, offered for sale, and sold the Products subject to these

misrepresentations and omissions.

       120.    These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

       121.    The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.

       122.    Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to Defendants’ representations.

       123.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.




                                               15
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 16 of 23 PageID #:16




                                    COUNT VIII
                            NEGLIGENCE – FAILURE TO TEST

        124.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        125.    Defendants had a duty to exercise reasonable care in testing the Products for any

potential unsafe effects.

        126.    Defendants had a duty to ensure that the marketing, advertising, labeling,

packaging, and representations of the Products were truthful, accurate, and not deceptive or

misleading.

        127.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        128.    Defendants breached their duty to exercise reasonable care in testing the Products

for any potential unsafe effects, evidenced by the widespread injuries caused by the Products.

        129.    Defendants expressly and impliedly misrepresented to Plaintiff and Class members

through marketing, advertising, labeling, packaging, and representations of the Products that the

Products were merchantable and fit for their ordinary use.

        130.    Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

        131.    Defendants knew their design and manufacturing processes would result in the

Defect and cause the Products to be unsafe.

        132.    Defendants knew their misrepresentations and omissions were materially false or

misleading or had reckless or negligent disregard of the same.

        133.    Defendants knew their misrepresentations and omissions would induce Plaintiff

and Class members to purchase the Products.


                                                16
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 17 of 23 PageID #:17




        134.    Defendants distributed, offered for sale, and sold the Products subject to these

misrepresentations and omissions.

        135.    These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

        136.    The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.

        137.    Plaintiff and Class members would not have paid for the Products had they known

the Products did not conform to Defendants’ representations.

        138.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                       COUNT IX
                           STRICT LIABILITY – DESIGN DEFECT

        139.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        140.    Defendants had a duty to exercise reasonable care in designing the Products.

        141.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        142.    Defendants failed to exercise reasonable care in designing the Products, evidenced

by the Products’ Defect.

        143.    The Defect causes the Products to be unreasonably dangerous due to the Products

causing severe injury or death when used as intended or in a reasonably foreseeable manner.

        144.    The Defect causes the Products to not perform safely as a reasonable consumer

would expect when used as intended or in a reasonably foreseeable manner.




                                                17
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 18 of 23 PageID #:18




        145.    A reasonable consumer would conclude that the risk of harm caused by the Defect

outweighs the cost of making the Products safe.

        146.    The Products were unreasonably dangerous when they left Defendants’ control.

        147.    The Defect is unknowable and unacceptable to a reasonable consumer.

        148.    Defendants are strictly liable to Plaintiff and Class members for the dangerous

design of the Products.

        149.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                     COUNT X
                    STRICT LIABILITY – MANUFACTURING DEFECT

        150.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        151.    Defendants had a duty to exercise reasonable care in manufacturing the Products.

        152.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        153.    Defendants failed to exercise reasonable care in manufacturing the Products,

evidenced by the Products’ Defect.

        154.    The Defect causes the Products to be unreasonably dangerous due to the Products

causing severe injury or death when used as intended or in a reasonably foreseeable manner.

        155.    The Defect causes the Products to not perform safely as a reasonable consumer

would expect when used as intended or in a reasonably foreseeable manner.

        156.    A reasonable consumer would conclude that the risk of harm caused by the Defect

outweighs the cost of making the Products safe.

        157.    The Products were unreasonably dangerous when they left Defendants’ control.


                                                18
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 19 of 23 PageID #:19




        158.    The Defect is unknowable and unacceptable to a reasonable consumer.

        159.    Defendants are strictly liable to Plaintiff and Class members for the dangerous

manufacturing of the Products.

        160.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                     COUNT XI
                        STRICT LIABILITY – FAILURE TO WARN

        161.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        162.    Defendants had a duty to exercise reasonable care in warning Plaintiff and Class

members of the unsafe effects of the Products.

        163.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        164.    Defendants failed to exercise reasonable care in warning Plaintiff and Class

members of the unsafe effects of the Products, evidenced by the widespread injuries caused by the

Products.

        165.    The Defect causes the Products to be unreasonably dangerous due to the Products

causing severe injury or death when used as intended or in a reasonably foreseeable manner.

        166.    The Defect causes the Products to not perform safely as a reasonable consumer

would expect when used as intended or in a reasonably foreseeable manner.

        167.    A reasonable consumer would conclude that the risk of harm caused by the Defect

outweighs the cost of making the Products safe.

        168.    The Products were unreasonably dangerous when they left Defendants’ control.

        169.    The Defect is unknowable and unacceptable to a reasonable consumer.


                                                 19
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 20 of 23 PageID #:20




        170.    Defendants are strictly liable to Plaintiff and Class members for failure to warn of

the dangerous effects of the Products.

        171.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                        COUNT XII
                            STRICT LIABILITY – FAILURE TO TEST

        172.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        173.    Defendants had a duty to exercise reasonable care in testing the Products for any

potential unsafe effects.

        174.    Defendants owed a duty of care to Plaintiff and Class members who were the likely

and foreseeable purchasers and customers of the Products.

        175.    Defendants failed to exercise reasonable care in testing the Products for any

potential unsafe effects, evidenced by the lack of a warning concerning the Products’ Defect on

the label.

        176.    The Defect causes the Products to be unreasonably dangerous due to the Products

causing severe injury or death when used as intended or in a reasonably foreseeable manner.

        177.    The Defect causes the Products to not perform safely as a reasonable consumer

would expect when used as intended or in a reasonably foreseeable manner.

        178.    A reasonable consumer would conclude that the risk of harm caused by the Defect

outweighs the cost of making the Products safe.

        179.    The Products were unreasonably dangerous when they left Defendants’ control.

        180.    The Defect is unknowable and unacceptable to a reasonable consumer.




                                                 20
     Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 21 of 23 PageID #:21




        181.    Defendants are strictly liable to Plaintiff and Class members for failure to test for

the dangerous effects of the Products.

        182.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

                                        COUNT XIII
                                    UNJUST ENRICHMENT

        183.    Plaintiff hereby incorporates by reference all preceding paragraphs as though fully

set forth herein.

        184.    Defendants expressly and impliedly warranted and misrepresented to Plaintiff and

Class members through marketing, advertising, labeling, packaging, and representations of the

Products that the Products were merchantable and fit for their ordinary use.

        185.    Defendants failed to notify, omitted, and concealed from Plaintiff and Class

members that the Products were defective, mislabeled, and unsafe.

        186.    Defendants knew their misrepresentations and omissions were materially false or

misleading or had reckless or negligent disregard of the same.

        187.    Defendants knew their misrepresentations and omissions would induce Plaintiff

and Class members to purchase the Products.

        188.    Defendants distributed, offered for sale, and sold the Products subject to these

misrepresentations and omissions.

        189.    These misrepresentations and omissions became part of the basis of the bargain that

Plaintiff and Class members reasonably and justifiably relied upon when purchasing the Products.

        190.    The Products did not conform to Defendants’ representations because the Products

were defective, mislabeled, and unsafe.




                                                 21
    Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 22 of 23 PageID #:22




       191.    Plaintiff and Class members would not have paid for the Products if they knew that

the Products did not conform to Defendants’ representations.

       192.    Defendants knowingly accepted and retained profits from Plaintiff and Class

members’ purchases of the Products.

       193.    It would be unjust for Defendants to retain such profits due to Defendants’

misrepresentations and omissions that induced Plaintiff and Class members to pay for the Products.

       194.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

members have been injured and sustained damages.

       195.    Plaintiff and Class members are entitled to restitution from Defendants for the

purchase of the Products.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays

for a judgment against Defendants as follows:

               a. For an order certifying the Class, appointing Plaintiff as Representative of the
                  Class, and appointing the law firms representing Plaintiff as counsel for the
                  Class;

               b. For compensatory damages, restitution, and/or refund of all funds acquired by
                  Defendants from Plaintiff and the Class members as a result of Defendants’
                  unlawful, unfair, deceptive, and unconscionable practices described herein,
                  including actual, statutory, punitive, and/or trebled damages to the extent
                  permitted by law in an amount to be proven at trial;

               c. Payment of costs and expenses of suit herein incurred;

               d. Both pre-and post-judgment interest on any amounts awarded;

               e. Payment of reasonable attorneys’ fees and expert fees;

               f. Such other and further relief as the Court may deem proper.




                                                22
    Case: 1:21-cv-04445 Document #: 1 Filed: 05/24/21 Page 23 of 23 PageID #:23




                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury.



Dated: May 24, 2021                                  Respectfully submitted,

                                                     /s/ Daniel C. Levin
                                                     Daniel C. Levin, Esq.
                                                     Nicholas J. Elia, Esq.
                                                     LEVIN SEDRAN & BERMAN LLP
                                                     510 Walnut Street, Suite 500
                                                     Philadelphia, PA 19106-3697
                                                     Telephone: (215) 592-1500
                                                     dlevin@lfsblaw.com
                                                     nelia@lfsblaw.com

                                                     /s/ SDL 3792_______
                                                     Scott D. Levensten, Esq.
                                                     THE LEVENSTEN LAW FIRM, P.C.
                                                     346 S. 15th Street
                                                     Philadelphia, PA 19102
                                                     Telephone: 215-545-5600
                                                     Fax: 215-545-5156
                                                     sdl@levenstenlawfirm.com

                                                     Attorneys for Plaintiff




                                                23
